Opinion issued June 2, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00086-CR
                           ———————————
                  EX PARTE QUINCY DESHAN BUTLER



                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 06-DCR-044367


                         MEMORANDUM OPINION

      Appellant Quincy Deshan Butler, acting pro se, attempts to appeal the

dismissal of his application for a post-conviction writ of habeas corpus by the

Court of Criminal Appeals because he has discharged his sentence. Our Court,

however, lacks jurisdiction to review the dismissal of a habeas application by the

Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a)
(West 2015) (“After final conviction in any felony case, the writ must be made

returnable to the Court of Criminal Appeals of Texas at Austin, Texas”); TEX.

CONST. art. V, § 5(a) (unless provided otherwise, Court of Criminal Appeals has

final appellate jurisdiction in criminal cases). Accordingly, we dismiss the appeal

for lack of jurisdiction. Any pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2